FILED
                                 NOT FOR PUBLICATION
                                                                            JUL 26 2016
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT

In re: LOMBARD FLATS, LLC,                        No.   14-16624

               Debtor.                            D.C. No. 4:13-cv-04735-PJH

------------------------------
                                                  ORDER*
 CHEUK TIN YAN,

               Plaintiff - Appellant,

 v.

LOMBARD FLATS, LLC,

               Defendant - Appellee.


                      Appeal from the United States District Court
                        for the Northern District of California
                      Phyllis J. Hamilton, Chief Judge, Presiding

                           Argued and Submitted July 20, 2016
                               San Francisco, California

Before: GRABER, and TALLMAN, Circuit Judges, and RAKOFF,** District
        Judge.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
      This appeal is DISMISSED as moot. Costs on appeal are awarded to

Defendant-Appellee and against Plaintiff-Appellant. This order shall serve as the

mandate of this court.




                                         2